Citation Nr: 0012200	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-14 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for labyrinthitis.

5.  Entitlement to a compensable evaluation for otitis media, 
with bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to May 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision issued 
by the Department of Veterans' Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.

The Board observes that, in his August 1998 Substantive 
Appeal, the veteran raised the issues of entitlement to an 
advisory/independent medical opinion, entitlement to a 
thorough and contemporaneous examination, and entitlement to 
adequate reasons and bases.  The Board would point out, 
however, that these are ancillary issues to the veteran's 
underlying claims; they are not separately appealable issues.  
Rather, determinations regarding whether an examination or an 
advisory medical opinion is warranted may be contested only 
as part of an appeal on the merits of the decision rendered 
on the primary issues by the agency of original jurisdiction.  
See 38 C.F.R. § 3.328 (1999) (regarding independent medical 
opinions).  These matters are fully addressed in the context 
of the Board's determinations of the individual issues on 
appeal in the body of this decision.  Similarly, the adequacy 
of the reasons and bases of a decision denying benefits may 
be contested only as a part of an appeal on the merits of the 
decision rendered on the primary issues.

The claim of entitlement to a compensable evaluation for 
otitis media, with bilateral hearing loss, will be addressed 
in the REMAND section of this opinion.




FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's current headaches and service.

2.  There is no competent medical evidence of a nexus between 
a current stomach disorder and service.

3.  There is no competent medical evidence of a nexus between 
a current back disorder and service.

4.  There is no competent medical evidence of a nexus between 
current labyrinthitis and service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim of entitlement to service connection for a 
stomach disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim of entitlement to service connection for 
labyrinthitis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1999).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  Also, certain chronic 
diseases, including peptic ulcers and arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  In order for a claim for 
service connection to be well grounded, the claim must be 
shown to be at least plausible and capable of substantiation.  
Specifically, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps v. Gober, 126 F.3d at 1468.  The nexus 
requirement may be satisfied by evidence showing that a 
chronic disease subject to presumptive service connection was 
manifested to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Furthermore, 
in determining whether a claim is well grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under 38 C.F.R. § 3.303(b) (1999) by: (1) 
evidence of the existence of a chronic disease in service or 
of a disease, eligible for presumptive service connection 
pursuant to statute or regulation, during the applicable 
presumption period; and (2) present disability from it.  
Savage v. Gober, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period, or 
evidence that is post-service or post-presumption period, may 
suffice.  Id. 

The veteran's service medical records are entirely negative 
for complaints of, or treatment for, headaches, as is the 
report of a September 1954 VA examination conducted within 
several months of his separation from service.  The first 
medical evidence of record addressing this disability is the 
report of the veteran's August 1997 VA general medical 
examination, during which he reported a history of headaches 
since about a year after service.  The veteran described 
these headaches as frontal and occipital in location and 
noted that they normally occurred about one to three times 
per month, and the examiner diagnosed chronic headaches, 
probably muscle tension headaches.  However, the examiner 
provided no further commentary regarding the etiology of 
these headaches.

There is no evidence from either the veteran's service 
medical records or his September 1954 VA examination report 
of complaints of, or treatment for, any stomach problems.  
The first medical evidence of record of any stomach disorder 
is the report of the veteran's August 1997 VA general medical 
examination.  During this examination, the veteran reported 
that a peptic ulcer was first shown by x-ray in the 1960s and 
subsequently confirmed by an endoscopy and biopsy.  Current 
symptoms were reported to include epigastric pain, typically 
in the autumn.  An examination of the abdomen revealed no 
hepatosplenomegaly, masses, or tenderness.  The pertinent 
diagnosis was a history of peptic ulcer disease, with no 
further information regarding the etiology of this disorder.

Both the veteran's service medical records and the report of 
his September 1954 VA examination reflect no complaints of, 
or treatment for, any back problems.
The first medical evidence of record addressing a back 
disability is the report of the veteran's August 1997 VA 
general medical examination, during which he reported 
injuring his back in service as a result of lifting up a sack 
of potatoes and indicated that he had been hospitalized for a 
herniated disc about ten to fifteen years ago at an 
unidentified facility.  The veteran's current symptoms were 
reported to include pain and related weakness of the legs.  
The examination revealed such back symptoms as mild 
tenderness in the lumbosacral region, forward flexion to 65 
degrees, and backward extension to five degrees.  The 
pertinent diagnosis was a history of chronic low back pain 
that was probably secondary to lumbar disc disease, with no 
further information regarding etiology provided.

While the veteran was treated for ear symptomatology during 
service, his service medical records and the report of his 
September 1954 VA examination reflect that this 
symptomatology has been attributed to his service-connected 
otitis media; these records do not reflect a diagnosis of 
labyrinthitis.  During his August 1997 VA audio-ear 
examination, the veteran reported a history of labyrinthitis 
but noted that this disability had since been asymptomatic 
and that there were "no problems to report as far as that is 
concerned."  The examiner rendered an impression of a 
"history of labyrinthitis which is currently asymptomatic."  
No further information regarding the etiology of this claimed 
disorder was provided by the examiner.

In this case, even assuming that the veteran currently 
suffers from all of his claimed disorders, there is no 
competent medical evidence of a nexus between his claimed 
headaches, stomach disorder, back disorder, or labyrinthitis 
and service.  There is also no competent medical evidence 
showing a peptic ulcer or arthritis of the back within one 
year following service. 

Indeed, the only evidence of record suggesting that the 
veteran suffers from all of his claimed disabilities and that 
all such disabilities are etiologically related to service is 
his own lay opinion.  However, the veteran has not been shown 
to possess the medical expertise necessary to render a 
diagnosis or to establish a nexus or link between a currently 
diagnosed disorder and service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  See also LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner and unenhanced by 
any additional medical commentary from that examiner does not 
constitute competent medical evidence); Robinette v. Brown, 8 
Vet. App. 69, 77 (1995) (a lay account of a physician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence").  Moreover, 
while the veteran, during his August 1997 VA examination, 
described continuity of symptomatology of a back disorder 
since service, there is no medical evidence of record 
relating the veteran's current disability to his claimed 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. at 497.  Therefore, the lay contentions of record, 
alone, do not provide a sufficient basis upon which to find 
these claims to be well grounded.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993). 

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  In the absence of competent medical evidence to 
support the veteran's claims for service connection for 
headaches, a stomach disorder, a back disorder, and 
labyrinthitis, these claims must be denied as not well 
grounded.  Since the veteran's claims for service connection 
are not well grounded, the VA has no further duty to assist 
the veteran in developing the record to support his claims.  
See Epps v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997) 
("there is nothing in the text of § 5107 to suggest that 
[VA] has a duty to assist a claimant until the claimant meets 
his or her burden of establishing a 'well grounded' claim").  
Specifically, the Board has no further duty to afford VA 
examinations or to procure advisory/independent medical 
opinions, as alleged by the veteran.  The Board would point 
out that, in denying the veteran's claims for service 
connection as not well grounded, the Board is denying these 
claims on the same basis as the RO did in the appealed 
January 1998 rating decision.

During his August 1997 VA general medical examination, the 
veteran reported past treatment for stomach and back 
disorders, but did not identify his prior medical providers.  
In addition, there was no indication that the records, if 
available, would be relevant to his current claim for service 
connection as it pertained to treatment subsequent to 
service.  In this regard, the Board would point out that the 
VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence needed to complete his 
application for service connection when the VA is aware of 
the existence of relevant evidence, such as medical records 
corresponding to his reported treatment.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997); see also 
Robinette v. Brown, 8 Vet. App. at 77-78.  Essentially, the 
veteran needs competent medical evidence of a relationship 
between his current disabilities and service.



ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for headaches is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a stomach disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a back disorder is denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for labyrinthitis is denied.


REMAND

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating ear 
disabilities, including bilateral hearing loss and otitis 
media, effective as of June 10, 1999.  See 38 C.F.R. § 4.86 
(1999); see also 64 Fed. Reg. 25202-25210 (1999).  The 
summary information accompanying the regulatory changes to 
the criteria for evaluating hearing loss specifically 
indicates that, except for certain "unusual patterns of 
hearing impairment," the regulatory changes do not 
constitute liberalizing provisions.  See also 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (1999).  The "unusual patterns 
of hearing impairment" include cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86 (1999).  Also, the revised version of 38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (1999) allows for consideration 
of aural polyps in evaluating otitis media and indicates that 
hearing loss should be evaluated separately from otitis 
media.

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a recent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

In this case, the veteran's most recent VA audiological and 
ear disease examinations were conducted in August 1998, prior 
to the effective date of the noted regulatory changes.  Also, 
the VA ear disease examination reflects that the increased 
severity of the veteran's right ear hearing loss, which had 
been noted to be profound, was attributable to a post-service 
acoustic neuroma and that "[i]t is reasonable to expect that 
the patient would have had a symmetrical, bilateral neural 
sensory hearing loss secondary to his noise exposure."  
However, this examiner did not provide a definite opinion as 
to the actual extent of the veteran's right ear hearing loss, 
aside from the loss attributable to the acoustic neuroma.  
This opinion is needed for determining whether the veteran's 
service-connected right ear hearing loss falls into either of 
the "exceptional patterns" noted in 38 C.F.R. § 4.86 
(1999).  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-
connected condition, reasonable doubt should be resolved in 
the claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service-
connected condition); see also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA examination, with an appropriate 
examiner, to determine the nature and 
extent of his otitis media and bilateral 
hearing loss.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All necessary tests and 
studies, including pure tone threshold 
and Maryland CNC audiological tests, 
should be performed.  In the report of 
the examination, the examiner should 
specifically address whether the 
veteran's otitis media is productive of 
either suppuration or aural polyps.  The 
examiner should also provide an opinion 
as to what portion of the veteran's right 
ear hearing loss is attributable to a 
post-service acoustic neuroma.  The level 
of the veteran's non service connected 
hearing loss that can be distinguished 
from his service connected hearing loss 
must be clearly identified.  The examiner 
should, to the extent possible, quantify 
the degree of hearing loss (in terms of 
both pure tone thresholds and speech 
recognition) that is part of his service 
connected disability so that it can be 
rated.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

2.  The RO should then review the 
examiner's report to ensure that all 
action requested by the Board has been 
accomplished.  If not, the report should 
be returned to the examiner for 
completion, as the Court has determined 
that a remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998). 

3.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim for a 
compensable evaluation for otitis media, 
with bilateral hearing loss.  This 
readjudication should include 
consideration of 38 C.F.R. §§ 4.85-4.87 
(1999), and separate evaluations should 
be assigned for otitis media and 
bilateral hearing loss in light of 38 
C.F.R. § 4.87, Diagnostic Code 6200 
(1999).  If the determination remains 
adverse to the veteran in any way, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

